            Case 1:21-mc-00423-AT Document 3 Filed 05/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
                                         :
IN THE MATTER OF THE EX PARTE                                     Misc. Case No.:____
APPLICATION OF PATOKH CHODIEV            :
FOR AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782             :

-----------------------------------------X

                         DECLARATION OF THOMAS WATSON

       Pursuant to 28 U.S.C. § 1746, I, Thomas Watson, declare under penalty of perjury as

follows:

       1.      I am an attorney admitted to practice in California and am a partner in the law

firm Diamond McCarthy LLP. I intend to seek to be admitted pro hac vice to practice before this

Court. I submit this Declaration in support of the Application for Leave to Take Discovery for

Use in Foreign Proceedings pursuant to 28 U.S.C. § 1782 by Patokh Chodiev.

       2.      Attached as Exhibit A is a draft document subpoena, to be served in substantially

the same form on Refinitiv US, LLC.

       3.      Attached as Exhibit B is a draft subpoena for a Rule 30(b)(6) deposition, to be

served in substantially the same form on Refinitiv US, LLC.

       4.      Attached as Exhibit C is a draft document subpoena, to be served in substantially

the same form on Thomson Reuters Holdings Inc.

       5.      Attached as Exhibit D is a draft subpoena for a Rule 30(b)(6) deposition, to be

served in substantially the same form on Thomson Reuters Holdings Inc.

       6.      On September 11, 2020, Mr. Chodiev sent a Letter Before Claim to Refinitiv

pursuant to the laws of England and Wales. Attached as Exhibit E is a true and correct copy of

that September 11, 2020 Letter Before Claim.



                                               1
             Case 1:21-mc-00423-AT Document 3 Filed 05/04/21 Page 2 of 3




       7.       On September 25, 2020, Refinitiv responded to Mr. Chodiev’s Letter Before

Claim. Attached as Exhibit F is a true and correct copy of the September 25, 2020 response.

       8.       On September 18, 2020, Mr. Chodiev delivered data subject access requests to

Refinitiv pursuant to the GDPR. Attached as Exhibit G is a true and correct copy of the

September 18, 2020 data subject access requests.

       9.       On October 30, 2020, Refinitiv produced thirteen documents in response to Mr.

Chodiev’s data subject access requests. These documents were from a limited time frame; were

heavily edited, redacted, and/or manipulated; and did not all encompass the Report. Attached as

Exhibit H is a true and correct copy of the Refinitiv letter accompanying this production.

       10.      Exhibits I–L are true and correct copies of documents Refinitiv produced on

October 30, 2020 entitled “Client Services Communications 4”, “Client Services Communication

7”, and “Client Services Communication 8,” as well as a January 25, 2019, email produced by

Refinitiv at the same time.

       11.      On November 23, 2020, Refinitiv sent a letter to Mr. Chodiev. Attached as

Exhibit M is a true and correct copy of that letter.

       12.      On December 3, 2020, the Refinitiv Data Privacy Office produced a single

document to Mr. Chodiev. Attached as Exhibit N is a true and correct copy of that document.

       13.      On January 22, 2021, Refinitiv produced four documents in response to Mr.

Chodiev’s data subject access requests. One document contains redacted extracts from other

documents without any identifying information or context. Attached as Exhibit O is a true and

correct copy of the Refinitiv letter accompanying this production. Attached as Exhibit P is a true

and correct copy of an August 3, 2020 email produced by Refinitiv.

       14.      On April 16, 2021, Mr. Chodiev sent a final letter to Refinitiv highlighting several




                                                 2
               Case 1:21-mc-00423-AT Document 3 Filed 05/04/21 Page 3 of 3




issues with its production necessitating the instant motion. Attached as Exhibit Q is a true and

correct copy of that letter.

         15.      On April 29, 2021, Refinitiv responded to Mr. Chodiev’s April 16, 2021 letter.

Attached as Exhibit R is a true and correct copy of the Refinitiv letter.

         16.      The information sought in this Section 1782 application would be used to support

Mr. Chodiev’s GDPR proceedings in London, including for witness preparation, to pursue

further discovery, and ultimately to present the case.

         17.      I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.


Dated:         May 3, 2021
               Los Angeles, California


                                                THOMAS WATSON




                                                  3
